Title: From Alexander Hamilton to Jean Baptiste de Ternant, [11 March 1792]
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Dear Sir
[Philadelphia, March 11, 1792]

I hoped ere this to have sent you the calculation desired. But it happens that the Gentleman of my Office whom I usually employ on such occasions is unwell and I have been too much engaged myself to test by calculation the idea which has been in my mind.


Of this however you are sure that the charges being
4
⅌ Ct


and the interest for 6 Months
2½
⅌ Ct



6½
⅌ Ct


six and a half ⅌ Ct. is the utmost extent of the requisite imdemnification.
If there is no fallacy in my view of the matter, it will be less; though it cannot be more. But I am not certain on reflection that there is not some fallacy in the view I had taken of it. Tomorrow or next day will decide.
Yrs. with great attachment
A Hamilton
Sunday March 11
The Minister Plen of France
 